Title: To John Adams from James Lovell, 22 January 1791
From: Lovell, James
To: Adams, John



Sir
Boston Jany. 22d. 1791

From the Borders of the Grave, revived, and even established in Health, I once more present my Respects, with my accustomed Fervency to You and Yours.
But, with my Respects I must also send my Complaints and Supplications.
In a Transaction where you was only, according to your own chosen Expressions, Teste di Legno, I was fretted disgraced and beslaved; and have taken some Measures for Emancipation.  You will know why I was not Collector of this Port; but I have never told you how perfectly You reconciled me at first to my present Office, or how I ceased afterwards even to wish for any Change during the Remainder of my Days. But, Sir, what tended heretofore to give me Tranquillity serves at present to heighten my Chagrin.  Possessing the good Will of the President and yourself I am martyred by one or more Committee Men who have carried private Friendship and Relationships into their public official Doings. I know but two of the Committee one of whom can give no better Rationale of the inimical Transaction than because the other “perhaps was more a Friend to the Collector than to the  Naval officer,” while in fact he was himself brother in Law to a Surveyor and the Naval Officer is sacrificed to both.
This will appear enigmatical till you have read my Letter to mr Gerry.  I intreat you to do that; and to quiet me by a Condemnation of my Discontent, or by promoting Redress—according to the Verdict of that sound Judgement to which I now submit myself.
Be so good as to allow me to present my respectful Love to your Lady, and to think me continuing devotedly / Sir Your obedient / Friend & Humble / Servant
James Lovell